


117 HRES 566 IH: Commemorating the 80th anniversary of the Civil Air Patrol.
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 566
IN THE HOUSE OF REPRESENTATIVES

July 27, 2021
Ms. Tenney (for herself and Mr. Thompson of California) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Commemorating the 80th anniversary of the Civil Air Patrol.


Whereas the Civil Air Patrol (CAP) was founded on December 1, 1941, to supplement civilian defense organizations and the United States military during World War II;  Whereas, in 1946, Congress incorporated CAP as a nonprofit, volunteer civilian organization to encourage and aid American citizens in the development of aviation and maintenance of air supremacy, foster volunteerism among private citizens to the public welfare, and provide aviation education and training to adult and youth members; 
Whereas, in 1948, CAP was designated as the civilian auxiliary of the United States Air Force, tasked by the Secretary of the Air Force to fulfill noncombatant missions on behalf of the service, including humanitarian and search and rescue missions;  Whereas, since CAP’s beginning, the organization has responded in the country’s times of need by deterring enemy submarines during World War II, supporting Air Force Cold War operations by training to track enemy aircraft and conduct aerial radiological monitoring, conducting counterdrug reconnaissance starting in the 1980s, and assisting government agencies immediately following the September 11, 2001, terrorist attacks; 
Whereas, for all 80 years, CAP has conducted aerial and ground search, rescue, and disaster operations for the Federal Government, States, and communities including thousands of aircraft and missing person searches, and among thousands of other national missions, Hurricanes Katrina and Sandy, the Deepwater Horizon oil spill, and the COVID–19 pandemic;  Whereas CAP supports States and local governments through working with State agencies and others such as the Coast Guard, National Guard, Federal Emergency Management Agency, American Red Cross, and community first responders with thousands of valuable trained personnel and assets such as 560 aircraft, over a thousand vehicles, high-tech equipment such as advanced aircraft cameras and camera-equipped small unmanned aerial vehicles, and communications networks in every State with over 10,000 radios during times of disasters and other emergencies; 
Whereas CAP provides exceptional educational and growth opportunities and experiences for youth through its nearly 22,000-member-strong cadet program, including weekly training and activities in thousands of communities, character and leadership training, aerospace education, State encampments, emergency services training and opportunities, cyber defense competitions, and various flight orientations and training including powered, glider, and unmanned aerial vehicle solo and pilot license training as well as through more than 30 special national programs emphasizing careers and experiences in aviation and space;  Whereas CAP supports tens of thousands of teachers, students, and schools throughout the Nation with special teacher support and programs, teacher orientation flights, special school programs, science, technology, engineering, and mathematics kits for classrooms, and textbooks and curricula for aerospace education; 
Whereas, since September 11, 2001, CAP continues to provide vital noncombatant homeland security and defense missions that help ensure the protection of the Nation by assisting the Air Force and other key agencies with critical support and training such as providing slow-mover targets for air-intercept training;  Whereas, in 2015, CAP officially became a member of the Air Force’s Total Force, joining Active Duty, Reserve, National Guard, and civilians as airmen when conducting missions for the United States Air Force; 
Whereas CAP responded with a national mobilization effort during the COVID–19 pandemic providing air and ground team support to States and local communities regarding food deliveries, COVID test site support, and test kit deliveries and vaccine deliveries, among other missions, making this the largest mobilization of CAP manpower and assets since World War II—over 46,500 volunteer man days to date: and Whereas every day CAP offers America an all-volunteer force of professionally trained citizens who for eight decades have supported the Nation selflessly and tirelessly to support, protect, and defend their communities, support them in times of disaster and emergencies, and to train youth as future leaders and responsible members of their communities: Now, therefore, be it

That the House of Representatives— (1)hereby commends the Civil Air Patrol for its 80 years of Missions for America and its outstanding disaster relief, emergency response, Air Force-tasked missions, and cadet and aerospace programs, which every day touch the lives of millions of American citizens; and
(2)recognizes the 80th anniversary of the Civil Air Patrol and the organization’s commendable contributions to the Nation.  